Title: [1780 January 17. Monday.]
From: Adams, John
To: 


      1780 January 17. Monday. We dined with the two Messieurs Gardoqui, and a Nephew of theirs. The American Captains Babson, Lovat and Wickes dined with Us. I spoke to Mr. Gardoqui in behalf of Fifteen American Seamen, who had been Prisoners in Portugal, and he consented to furnish them Cloaths. I assured him that although I had no express and possitive Authority to interfere, I had no doubt that Congress would do all in their Power to repay him. This was afterwards done to his Satisfaction.
      After Dinner the Gentlemen accompanied Us to the Parish Church over against Mr. Gardoqui’s house, and then to the Old Parish Church of St. Iago, which is certainly known to have been standing in the Year 1300.... The High Altar appears to be very ancient, and wrought in wooden Figures, with very neat Work. The Choir and the Sacristie &c. like all others in the large Churches. We then went to the Chamber of the Board of Trade. This is a curious Institution. Annually on a certain day in the Beginning of January, all the Merchants of Bilbao meet, write their Names on a Ball or Ballot, which are put into a Box, from whence four are drawn by Lott. These four nominate a certain Number of Councillors or Senators.
      This Board of Trade, in the first place, endeavours to persuade all Merchants between whom any Controversy has arisen, to agree, but if they cannot succeed Application must be made to the Board by Petition in Writing. It is then heard and determined, subject however to an Appeal, I know not where. This Board has successfully opposed the Reception of Consuls from all Nations. The Chamber is hung round with Pictures of the present King and Queen of Spain, the late King and Queen, the Royal Exchange of London, the Exchange of Amsterdam and the Exchange of Antwerp &c.
      
      
      There is an Academy, at Bergara, for the Education of the Youth of Biscay, Guipuscoa and Alava.
      In the Spring Freshes, We were told, the Water is deep enough upon the Exchange and in the Streets for Vessells of an hundred Tons burthen, to float.
      A Mr. Maroni, an Irish Gentleman, residing here as a Merchant, came to visit me. He told Us he had a Daughter in a Nunnery here: but it seemed by his conversation to be an incurable Grief to him: He appeared to have buried her in a more afflicting Sense than if she had been in her grave.
     